Citation Nr: 0803514	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pituitary adenoma 
due to exposure to asbestos in service.

2.  Entitlement to service connection for hypopituitarism, 
secondary to a pituitary adenoma.

3.  Entitlement to service connection for headaches, 
secondary to a pituitary adenoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  He also served in the U. S. Naval Reserve from 
January 1951 to January 1953, with periods of active duty for 
training in July 1951 and July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served in the U. S. Naval Reserves from January 
1951 to January 1953.  He had two two-week periods of active 
duty for training during that time.  The first was in July 
1951 and the second in July 1952.  The veteran's personnel 
records show that he served onboard the USS LSIL 1097 during 
his two-week period of active duty in July 1952.  

The veteran's personnel records show that he worked as a 
Damage Controlman upon completion of his training in June 
1953.  He was advanced to Damage Controlman 3rd class in May 
1954.  The records also show that he served onboard the USS 
PURSUIT (AGS-17) beginning in May 1954.  He was transferred 
to the USS DIONYSUS (AR-21) in October 1954 and served on 
that ship until his shore transfer just prior to his 
discharge in January 1955.  The veteran served as a damage 
controlman on those two ships.

The veteran contends that he had substantial exposure to 
asbestos during service as a result of his duties as a damage 
controlman.  He further contends that the asbestos exposure 
is the cause of his pituitary adenoma.  In addition, he 
maintains that his hypopituitarism and headaches are 
secondary to his pituitary adenoma.  

The veteran also originally contended that he was exposed to 
various chemicals in his work during service.  However, he 
has not identified any specific type of chemical for 
consideration as a possible causative agent.  If he wishes to 
have a chemical agent considered, he must provide specific 
information in that regard.

The veteran's representative submitted information regarding 
the general duties of a damage controlman in the Navy.  
Although the report was from a current listing, the duties 
are consistent with that rating specialty even during the 
veteran's period of active service.  His training records 
document his having received training for a number of the 
specific duties listed in the current information.  The Board 
finds that it is plausible that his shipboard duties did 
involve working with the piping systems as he has claimed.  

Records were received from several private physicians in 
regard to diagnosis and treatment of the veteran's pituitary 
adenoma.  The records document it was discovered in May 2003.  
The Board notes that none of the several physicians involved 
in the diagnosis or treatment of his adenoma in 2003 ever 
related it to any specific etiology.  The veteran's military 
service is not mentioned in their records.

Associated with the claims folder are VA treatment records 
for the period from October 2002 to May 2006.  There is no 
entry providing a link between the veteran's military service 
and his later development of the pituitary adenoma.  

The veteran testified at a hearing before the Decision Review 
Officer (DRO) in October 2005.  The DRO informed the veteran 
that there was no medical nexus evidence of record to show 
any connection between his alleged asbestos exposure in 
service and his development of a pituitary adenoma.  The 
veteran said he had contacted several physicians and was 
attempting to obtain statements in support of his claim but 
had not been successful.

The veteran later submitted a statement from C. Futral-Eason, 
D.O., in May 2006.  Dr. Futral-Eason said that no data 
existed that specifically pinpointed the root cause "on a 
pituitary adenoma."  She then opined that it was at least as 
likely as not that the veteran's tumor could have been caused 
as a result of his exposure to asbestos in service.  This 
opinion is speculative in that the physician says only that 
the asbestos could have, rather than, did cause the pituitary 
adenoma.  The veteran should be advised that he should have 
the physician provide a rationale for her opinion or he could 
submit a different medical opinion.

The veteran was afforded a VA examination in November 2006.  
The examiner was asked to review the claims folder and the 
opinion from Dr. Futral-Eason.  The question asked of the 
examiner on the examination report was whether the veteran's 
pituitary adenoma was at least as likely as not due to 
asbestos exposure in service.  The examiner answered that it 
"was less likely as not (50/50 probability) aggravated by 
asbestos exposure."  In response to a request for a 
rationale, the examiner only replied "no known 
association."

The opinion is not adequate.  It does not address whether the 
veteran's pituitary adenoma was due to his asbestos exposure 
in service.  The opinion only said it was not aggravated by 
any such exposure.  The rationale is also not adequate.  If 
the examiner means that the medical literature does not show 
any known association between exposure to asbestos and the 
development of a pituitary adenoma, that should be stated.  
If the examiner means something different, his meaning must 
be stated explicitly.  Finally, the examiner said that he had 
reviewed the opinion of Dr. Futral-Eason but did not address 
her opinion.  A new VA examination is required to obtain a 
thorough medical opinion that provides the necessary 
information.  

Finally, the veteran was provided the notice required by 
Veterans Claims Assistance Act of 2000 (VCAA) to establish 
service connection in March 2004.  However, the letter did 
not provide information on how to substantiate a claim for 
service connection on a secondary basis.  As two of the three 
issues on appeal are based on secondary service connection, 
on remand the veteran must be provided with the necessary 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 for his claim 
to establish service connection, and 
service connection on a secondary 
basis.  

2.  The veteran should be contacted 
and advised to have Dr. Futral-
Eason, and/or any another physician 
he chooses, provide a medical 
opinion, with a complete rationale, 
to demonstrate a nexus between his 
exposure to asbestos in service and 
his pituitary adenoma.  

3.  The veteran should be afforded a 
VA examination.  The claims folder 
and a copy of this remand should be 
made available to the examiner.  The 
examiner is requested to state 
whether there is a 50 percent 
probability or greater (whether it 
is at least as likely as not) that 
the veteran's pituitary adenoma is 
related to the veteran's military 
service, to include asbestos 
exposure.  In so doing, the examiner 
should address any other medical 
opinions that may be of record at 
the time of the examination.  The 
report of examination should include 
the complete rationale for all 
opinions expressed.

4.  If, and only if, the examiner 
concludes that the veteran's 
pituitary adenoma can be linked to 
his military service, the veteran 
should be afforded a VA examination 
to assess his secondary service 
connection claims for 
hypopituitarism and headaches.  This 
can be in association with the main 
examination.  The examiner is 
requested to identify if the veteran 
does have hypopituitarism and 
headaches.  If so, the examiner is 
also requested to provide an opinion 
as to whether either the veteran's 
hypopituitarism or headaches are: 1) 
is caused by his pituitary adenoma; 
or 2) are aggravated by the 
pituitary adenoma.  The examiner 
should provide a complete rationale 
for all conclusions reached.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


